Citation Nr: 0424786	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-22 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 








ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from April 1987 to 
May 1991.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an April 2000 rating decision by the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied entitlement to service 
connection for hepatitis C.  

In January 2003 the veteran provided oral testimony before a 
Decision Review Officer at the RO, a transcript of which has 
been associated with the claims file.


FINDINGS OF FACT

1.  Hepatitis C was not manifest during service.  

2.  A diagnosis of hepatitis C was established in December 
1998.

3.  Service records document intravenous drug use during 
active military service.

4.  The record does not contain credible evidence of exposure 
to blood products or other likely means of hepatitis C 
transmission.

5.  The probative and competent medical evidence of record 
establishes that post service reported and diagnosed 
hepatitis C has not been linked to active service on any 
basis.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103, 
5103 A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.159, 
3.301, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Although the veteran's claim was received before 
November 9, 2000, the effective date of the new law, it 
appears that the VCAA is applicable since the claim had not 
been finally adjudicated.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the April 2000 rating decision, the 
September 2002 Statement of the Case, and the March 2003 
Supplemental Statement of the Case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the veteran's claim.  The Statements of the 
Case set forth the text of the VCAA regulations.  

In addition, in May 2001 the RO sent the veteran a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letter advised him 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  The letter asked 
him to identify which of various itemized risk factors for 
hepatitis were applicable to him and to provide clarifying 
information.  

The letter explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  The forms required to authorize 
the release of private medical records to VA were provided.  
The letter served to put the veteran on notice of the 
applicability and effect of the VCAA and of his rights and 
responsibilities under the new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before November 9, 2000, the 
date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II, which essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  In the present 
case, since the VCAA notification letter was not sent to the 
veteran before the AOJ adjudication that led to this appeal, 
its timing did not comply with the express requirements of 
the law as found by the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

While the VCAA notice was not provided before the AOJ 
adjudication of the claim, the requisite notifications were 
provided before the transfer and certification of the case to 
the Board.  After such notice, the veteran was given ample 
time in which to respond.  Thereafter, the case was 
readjudicated and a statement of the case and supplemental 
statement of the case were issued.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal at the present time does not result in prejudice 
to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letter that 
was provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notification.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  The 
VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The record does not identify any additional 
Government or private records which have not been obtained or 
for which reasonable procurements efforts have not been made.  
The veteran has undergone a VA examination in connection with 
his service connection claim.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Criteria

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2003).  




The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).  

Effective for claims filed after October 31, 1990, the 
provisions of 38 U.S.C.A. 
§§ 1110 and 1131, prohibit the payment of compensation for 
any disability that is a result of a veteran's own abuse of 
alcohol or drugs (a "substance-abuse disability").  This 
conduct constitutes willful misconduct.  38 C.F.R. § 3.1(n); 
Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994); VAOPGCPREC 2-
97; VAOPGCPREC 2-98.  

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  

Organic diseases and disabilities which are a secondary 
result of the chronic use of drugs and infections coinciding 
with the injection of drugs will not be considered of willful 
misconduct origin.  Where drugs are used for therapeutic 
purposes or where use of drugs or addiction thereto, results 
from a service-connected disability, it will not be 
considered of misconduct origin.  38 C.F.R. § 3.301(c)(3).  

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action; it involves deliberate 
or intentional wrongdoing and must be the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n)(1),( 3) (2003); 
see Daniels v. Brown, 9 Vet. App. 348, 350-51 (1996).  If 
intoxication or drug abuse results proximately and 
immediately in disability or death, the disability or death 
will be considered to be the result of the person's own 
willful misconduct.  See 38 C.F.R. §3.301(c)(2) (2002); 
Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994).  

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

Service medical records contain no reference to complaints or 
findings of hepatitis.  Service records show that on a 
November 1987 drug screening record the veteran reported the 
use of various substances, including alcohol, amphetamines, 
barbiturates, cannabis products, cocaine, hallucinogens, 
methaqualone, opiates, other tranquilizers, and 
phencyclidine.  He denied the use of needles in administering 
these substances.  In March 1988 it was reported that he had 
completed an abuse program and had an excellent assessment of 
progress.  

In a March 1990 screening record, a history of use of 
amphetamines (1986), barbiturates, cannabis products (before 
and during service, including daily use until 1988), cocaine 
(1986), hallucinogens (1986) and methaqualone (1985) was 
reported.  It was indicated that the veteran had never used 
opiates.  A September 1990 record shows that he was in a 
treatment program and making good progress.  In November 1990 
the veteran underwent an examination for a drug and alcohol 
program.  A history of multi-substance abuse, most recently 
marijuana, was noted.  The veteran had recently completed the 
program and denied current drug or alcohol use.  

The veteran's claim for service connection for hepatitis C 
was received in December 1999.  In support of the claim, he 
submitted a December 1999 report from Dr. AJC (initials) of 
the Gastroenterology and Hepatology Department of the Mayo 
Clinic.  Dr. AJC advised that he had followed the veteran 
since December 1998 for right upper quadrant pain and chronic 
hepatitis C infection.  The physician stated that the actual 
date of onset of chronic hepatitis was unknown, but that 
there were multiple risk factors.  He indicated that the 
veteran was convinced that the infection was contracted in 
the military and that this possibility could not be 
contested.

In a March 2000 statement Dr. AJC stated that the veteran 
"has a past history of intravenous drug use and tattoos and 
that it is my professional opinion that it is as likely as 
not (50/50 chance) that his hepatitis C infection had its 
onset during his period of military service."


Received from the veteran in November 2000 was a copy of an 
Internet article regarding a Congressional health policy 
briefing concerning the impact of hepatitis C virus on 
veterans.  The article stated that symptoms of hepatitis C 
may not occur for 10 to 30 years after infection and that 
without proof of a service-related infection, most veterans 
infected with a virus during service had difficulty obtaining 
VA treatment for the disease.  It was reported that because 
of exposure to risk factors, veterans appeared to have a much 
higher incident of hepatitis C than the general population.

In an October 2000 letter, Dr. AJC clarified that in his 
prior statements he had not indicated that the possible risk 
factors for chronic hepatitis C infection were the cause of 
the infection, stating that the causes of hepatitis C are 
multifactorial and that up to 40% of individuals have no risk 
factors that are identified.  He added that the precise basis 
for the veteran's hepatitis was unknown and that the VA 
decision could not be based on possible but unproven risk 
factors.  He characterized the veteran's hepatitis as long-
standing.  He stated that hepatitis C typically is an 
indolent smoldering inflammatory process that may be well 
tolerated for decades before symptoms evolve and the 
diagnosis is discovered by screening techniques.  He 
considered military service to be a risk factor, stating that 
within such service a variety of scenarios could be 
considered that might lead to infection.

At a VA examination performed in August 2002 the veteran 
stated that he had begun to have symptoms about the time 
hepatitis C was diagnosed in 1998.  He denied a history of 
jaundice or hepatitis before or during military service.  The 
examiner expressed conclusions as to the extent of risk of 
exposure to hepatitis C infection in service associated with 
several factors:  

(1) Shoulder surgery in service.  This was 
considered to be less likely than not the source 
of infection as there was no evidence of receipt 
of blood or blood products related to treatment 
of the shoulder during service; 

(2) Intravenous drug use.  The examiner noted 
that the information of record was conflicting in 
that service department records showed 
intravenous drug use in 1986 whereas the veteran 
denied intravenous drug use at the examination.  
As to intravenous drug use in service, the 
veteran stated that he and another person used a 
common spoon for the mixing and preparation of 
the drugs before injection.  The examiner stated 
that the brief period of heating and boiling of 
excess water would not generally have been 
sufficient to destroy any infective agents and 
that it was not possible to determine which 
person drew up first and who drew up second.  The 
examiner commented that based on the available 
information, this appeared to be as likely as not 
the source of exposure to the hepatitis C virus; 

(3) Exposure to the blood of other service 
members.  The veteran related that he rendered 
first aid/lifesaving support without the use of 
protective gloves.  The examiner commented that 
there was no indication that the veteran's skin 
was not intact and that the amount of exposure 
was indeterminate.  He stated that while this 
could have been the source of exposure, it 
appeared to be less likely than not the source of 
the exposure to the virus; 

(4) Sharing of a razor for a dry shave while in 
the field.  The examiner stated that in theory it 
would have been possible that one service member 
could have cut himself and passed blood on to the 
others who subsequently shaved with the razor but 
that they appeared to be less likely than not the 
source of exposure; 

(5) Tattoos.  The veteran had several tattoos, 
three of which appeared to have been obtained in 
service.  The veteran related that these were 
obtained in reputable tattoo parlors and that the 
needles were removed from new packages at the 
time.  It appeared to the examiner that the 
tattoos appeared to be less likely than not the 
source of exposure; 
(6) Sexual activity.  The veteran reported having 
been sexually active with a number of partners.  
The examiner explained that the condoms used by 
the veteran were not a fail-safe device and that 
exposure from this source was possible but that 
in his opinion this was less likely than not the 
source of the exposure.  Based on analysis of 
available data, the intravenous drug use was at 
least likely as not the source of exposure to the 
hepatitis C virus.

At his January 2003 hearing, the veteran testified that he 
had discussed the risk factors for hepatitis C with Dr. AJC, 
to whom he had gone to receive long-term care for hepatitis.  
He related that most people carried the hepatitis for eight 
to 10 years before becoming symptomatic and that Dr. AJC, 
based upon their discussions, had concluded that exposure to 
blood in service was the most likely scenario for causing 
exposure to the virus.  He had explained to Dr. AJC that the 
intravenous drug use had occurred at a time of 
experimentation in his life and that the doctor thought it 
was not as likely that the short term or infrequent 
intravenous drug use was the cause of exposure.  The veteran 
stated that while using intravenous drugs with a friend who 
was a medic, they never used dirty needles and wiped down the 
spoon with alcohol after each use.  He denied preservice 
intravenous drug use.  He believed that the VA examination 
had been inadequate.  The veteran described extensive 
contacts with other people's blood during hand to hand combat 
training and in giving first aid.  He related that Dr. AJC 
had told him that the air guns used to provide inoculations 
had been found to be less safe than previously thought 
because minute particles of blood accumulate at the end of 
the guns and are passed from one individual to the next.

Analysis

The CAVC has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Pond v. West, 12 
Vet. App. 341, 346 (1999).  

The medical evidence does not show, and the veteran does not 
contend, that hepatitis C was manifested during service or at 
any time before 1998.  The Hickson requirement relating to 
the existence of a disease or injury in service is therefore 
not satisfied.  However, the veteran is potentially eligible 
to establish service connection under 38 C.F.R. §3.303 (d) by 
demonstrating that the evidence of record supports a finding 
that the post service hepatitis C was incurred in service.

The statements from a private physician, Dr. AJC, the opinion 
of a VA examiner, and the contentions raised by the veteran 
analyze the likelihood of service incurrence of hepatitis C 
in terms of various factors relating to the risk of exposure 
during service, including tattoos, intravenous drug use, 
sexual activity, receipt of inoculations using an air gun, 
blood transfusions, and exposure to the blood of other 
persons as a result of administering first aid, engaging in 
hand to hand combat training, the sharing of a razor and 
receipt of blood transfusions.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992; Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The veteran has expressed the belief that exposure to the 
hepatitis C virus occurred in service as the result of 
contact with other people's blood while rendering first aid 
and during hand to hand combat training.  However, there is 
nothing in the official record that would tend to corroborate 
the veteran's allegations in this regard.  The incidents are 
undocumented, uncorroborated and unresearchable, as is the 
allegation regarding the use of a shared razor for shaving.  

Even if the veteran's descriptions are accepted at face 
value, there is no evidence to establish that any virus 
contained blood he came into contact with had a means to 
enter his body, such as through an open cut, a fact noted by 
the VA examiner.  There is likewise no evidence that any 
individual whose blood touched the veteran was infected with 
hepatitis C.  The veteran concedes that he received no blood 
transfusions during service.  The Board finds that the record 
provides no credible basis for a finding that the occurrence 
of incidents of the type cited by the veteran made it as 
least as likely as not that the hepatitis C infection 
resulted from such incidents.  

Use of intravenous drugs during service is cited by the VA 
examiner as the most likely source of hepatitis C infection 
during service and was also noted by Dr. AJC as a risk 
factor.  Under a law enacted by Congress in 1990, there is a 
flat prohibition against the paying of compensation for any 
disability resulting from substance abuse, including drug 
abuse.  Therefore, if intravenous drug use is determined to 
be the source of the infection, service connection would have 
to be denied as a matter of law.  

The veteran seeks to minimize the extent of his intravenous 
drug use in service, claiming that it occurred during only a 
brief period of several days during duty in Germany, and he 
denies preservice intravenous drug use.  His statements are 
not credible, however, in light of a service department 
record showing that he reported having used a needle for 
intravenous use of both amphetamines and cocaine in 1986.  
Despite postservice statements to the contrary, service 
medical records document extensive use of marijuana both 
during and after service.  The discrepancy between his 
current statements and information provided during service 
renders all of his testimony regarding drug use as not 
credible.  

There was a further discrepancy between the information 
provided to the VA examiner and that contained in hearing 
testimony concerning the method for cleaning the spoon 
between injections; the veteran told the examiner that heated 
water was used but later testified that the spoon was wiped 
with alcohol.  



However, even if the Board were to assume that the use of 
clean needles and antiseptic procedures for cleaning the 
spoon were used, thereby reducing or eliminating the risk of 
exposure associated with the intravenous drug use in service, 
the service records provide a credible history of preservice 
intravenous drug use and serves to increase the risk that 
preservice exposure may have caused the exposure.  There is 
no evidence as to the degree of sanitation associated with 
the preservice injections.

Other risk factors cited in the record include receipt of 
tattoos, sexual activity with a number of partners, and the 
receipt of inoculations through an air gun.  The sexual 
activity reported by the veteran is described as having taken 
place before, during and after service.  There is nothing 
specific that would suggest that sexual activity during 
service as opposed to sexual activity before or after service 
would entail a higher degree of risk than sexual activity 
before or after service.

The receipt of tattoos in service is adequately established, 
and the receipt of inoculations through an air gun can 
reasonably be assumed.  Tattoos were identified by Dr. AJC as 
a risk factor for hepatitis and the Board is willing to 
accept the veteran's allegations regarding the heightened 
risk of infection due to air gun inoculations and information 
relayed from Dr. AJC.  However, merely identifying these 
factors is not a substitute for affirmative evidence of 
infection.  Nor does the presence of risk factors alone 
satisfy the requirement that a claimant demonstrate an 
"approximate balance of positive and negative evidence" in 
order to prevail on his claim.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In considering the probative value of the evidence of record 
with respect to each of the pertinent risk factors, it is 
relevant that the window of opportunity during which the 
veteran must establish exposure in service is short and that 
the period of time during which exposure could have taken 
place is lengthy.  According to an article submitted by the 
veteran, the incubation period for hepatitis C can be as long 
as 30 years.  According to Dr. AJC, the disease could have 
been present for "decades."  

The veteran was in service for only four years, had a 
preservice history of intravenous drug use, engaged in sexual 
activity both before and after service, and had at least one 
tattoo before service.  To the extent that any of these 
events increased his risk for receipt of a hepatitis C 
infection, the substantial length of the incubation period 
dilutes the strength of any possible inference that the 
infection occurred during the narrow four-year period of the 
veteran's active duty.

The statements from Dr. AJC set forth the unequivocal medical 
opinion that the receipt of a hepatitis C infection occurred 
during service.  (Insert four)  4.  The CAVC has stated that 
in evaluating the probative value of medical evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  

The Board finds that the opinion of Dr. AJC does not in and 
of itself support the granting of service connection.  Dr. 
AJC assesses the degree of probability of service-related 
infection as 50-50, but only two risk factors were discussed, 
one of which is intravenous drug abuse.  There is no medical 
evidence to refute the conclusion that the infection may have 
resulted from those two sources, but that concession does not 
lead to a grant of service connection in view of the 
statutory prohibition of payment of compensation for 
disability associated with intravenous drug use.  Dr. AJC 
does not contend that tattoos alone create a 50-50 chance of 
exposure in service.  His statements contain no discussion of 
any of the other risk factors raised in the claim.  Dr. AJC 
has not indicated that he had access to information other 
than that provided by the veteran, none of which is 
corroborated.  

The Board does not dispute Dr. AJC's credentials as an expert 
medical specialist associated with a prestigious medical 
institution nor is it rejecting his opinion on medical 
grounds.  The insufficiency of his medical conclusion as a 
basis for the granting of service connection relate to the 
lack of documentation of the facts upon which the opinion is 
based, the requirement of the law, and the presence of 
circumstances not addressed in his letters.  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 
Id.  

With respect to the internet article submitted by the veteran 
citing hepatitis C infection as a disability having an 
increased rate of incidence among veterans, it must be noted 
that as a general rule, generic medical information that does 
not apply medical principles regarding causation or etiology 
of a disorder to the facts of an individual case does not 
constitute competent evidence to satisfy the nexus element 
for an award of service connection.  See Libertine v. Brown, 
9 Vet. App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Sacks v. West, 11 Vet. App. 314 (1998).  

The decision in the case of Wallin v. West, 11 Vet. App. 509 
(1998), suggests that medical treatise information may be 
regarded as competent evidence where, "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than an unsubstantiated lay medical opinion."

However, the internet article does not benefit the veteran 
since at most it establishes only a greater statistical 
correlation between military service and hepatitis C exposure 
than that found in the general population.  That fact does 
not serve to establish that the infection of any particular 
individual, such as the veteran, took place as the result of 
military service and does not constitute evidence sufficient 
to satisfy the standard of proof that applies in this and 
every service-connected claim.

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that 
hepatitis C was incurred in service.  Where a preponderance 
of the evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102 
(2003); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER 

Entitlement to service connection for hepatitis C is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



